Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bradley Cardon on 9/9/2022.


The application has been amended as follows: 

In the claims:
In claim 1, line 6, after “to”, “the bone” has been replaced with –a bone --.
In claim 1, line 48, before “tooling”, “the” has been deleted.
In claim 1, line 53, before “central”, --the—has been inserted.
In claim 1, line 56, before “open”, --the—has been inserted.
In claim 13, line 1, after “comprising”, “the” has been replaced with –a--.
In claim 13, lines 10 and 11, “of the patient” has been deleted.
In claim 16, line 7, “the bone” has been replaced with –a bone--.
In claim 16, line 39, before “tooling”, “the” has been deleted.
In claim 26, line 2, “the” has been replaced with –a--.
In claim 26, lines 10 and 11, “of the patient” has been deleted.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773